Citation Nr: 0203300	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  95-09 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder with depression; panic disorder without 
agoraphobia; currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for L4-L5, L5-S1 
herniated nucleus pulposus by CT scan; lumbar paravertebral 
myositis with clinical right L5 radiculopathy; currently 
evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for right (major) 
shoulder calcified peritendinitis, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  For consistency 
and economy, the Board employs the terms "psychiatric 
disorder," "low back disability," and "right shoulder 
disability" to represent the respective service-connected 
disabilities on appeal.  

The May 1994 rating decision continued ratings of 10, 20 and 
10 percent, respectively, for the veteran's service-connected 
psychiatric  disorder, low back disability, and right 
shoulder disability.  These ratings were all effective from 
September 30, 1992.  The veteran appealed as to the denial of 
an increase for these disabilities.  During the course of 
appeal an October 1996 rating decision increased the assigned 
ratings for the veteran's service-connected psychiatric  
disorder (from 10 to 50 percent) and low back disability 
(from 20 to 40 percent).  Both increases were made effective 
from September 30, 1992.  Because the veteran has not 
expressly withdrawn his appeal for an increased rating, and 
has not expressly indicated that he is satisfied with the 
rating increases in the October 1996 rating decision, the 
Board must presume that he is continuing his increased rating 
appeal regarding those issues.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In part, a May 1993 rating decision granted service 
connection for irritable bowel syndrome, moderate sized 
hiatal hernia (assigned a 10 percent rating); and denied 
service connection for a headaches disorder.  Correspondence 
was received from the veteran in October 1993, which the 
Board finds may be reasonably construed as a notice of 
disagreement with the denial of service connection for a 
headaches disorder and with the initial rating assigned for 
the irritable bowel syndrome, moderate sized hiatal hernia.  
As these claims have not been made the subject of a statement 
of the case, they will be remanded to the RO for issuance of 
a statement of the case, as indicated in the REMAND section 
below.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Although the veteran also indicated a notice of disagreement 
in October 1993 with the initial rating assigned in May 1993 
for his psychiatric disorder, he failed to perfect this 
appeal subsequent to a November 1993 statement of the case on 
the issue.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims 
and all relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected generalized anxiety 
disorder with depression; panic disorder without agoraphobia 
is productive of occupational and social impairment with 
deficiencies in most areas such as work, thinking and mood; 
due to symptoms such as panic and depression, impaired 
impulse control such as unprovoked irritability, difficulty 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships; with 
psychoneurotic symptoms resulting in severe industrial 
impairment.

3.  The veteran's L4-L5, L5-S1 herniated nucleus pulposus by 
CT scan; lumbar paravertebral myositis with clinical right L5 
radiculopathy, is not shown to be productive of pronounced 
intervertebral disc syndrome with persistent symptoms.

4.  The veteran's right (major) shoulder calcified 
peritendinitis is productive of essentially full range of 
motion of the right shoulder, with pain starting at 90 
degrees of flexion and abduction; no atrophy of musculature 
or findings of weakness; a positive impingement test; good 
stability; and X-ray evidence of minimal degenerative changes 
of the acromioclavicular joint.




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for generalized 
anxiety disorder with depression; panic disorder without 
agoraphobia, have been met; the criteria for a schedular 
evaluation in excess of 70 percent for that disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.125, 4.132, Diagnostic Code 9410 (1996); 38 C.F.R. 
§§ 4.7, 4.125, 4.130, Diagnostic Code 9410 (2001).

2.  The criteria for an evaluation in excess of 40 percent 
for L4-L5, L5-S1 herniated nucleus pulposus by CT scan; 
lumbar paravertebral myositis with clinical right L5 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5293 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for right (major) shoulder calcified peritendinitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5003, 5201, 5202, 5203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims for increased evaluations for his service-connected 
psychiatric  disorder, low back disability and right shoulder 
disability; and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See The 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103A 
and 5107(a) (West Supp. 2001) (VCAA); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Specifically, the 
RO has afforded the veteran pertinent VA examinations of his 
respective disabilities on appeal, and there is no indication 
of pertinent treatment records that have not already been 
sought and associated with the claims file.

The duty under the VCAA to notify the veteran of the evidence 
necessary to substantiate his claims has also been met.  The 
RO informed him of the need for such evidence in 
correspondence; and the December 1994 Statement of the Case 
and Supplemental Statements of the Case in October 1996 and 
November 2000 informed him of the evidence considered and the 
requirements to establish the claims.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument in support of his claims.  
Accordingly, the VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Therefore, no further assistance to the veteran 
regarding the development of the evidence is required.  See 
generally, Veterans Claims Assistance Act of 2000; McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The veteran appealed from a May 1994 rating decision which 
continued ratings of 10, 20 and 10 percent for his service-
connected psychiatric disorder, low back disability and right 
shoulder disability, respectively.  In accordance with 38 
C.F.R. §§ 4.1, 4.2 (2001) and Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disabilities on 
appeal.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In cases where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evidence of record includes service medical records, VA 
treatment records, a social and industrial field summary 
report in 1996 and reports of VA examinations dated from 1992 
to December 1999.  

The report of VA psychiatric examination in January 1993 
noted various symptoms including anxiety, increased reaction 
to sudden noises, poor frustration tolerance with a tendency 
to become irritable and verbally aggressive and others.  The 
diagnoses were panic disorder without Agoraphobia and 
generalized anxiety disorder with depression.  His level of 
functioning was determined to be fair.

The report of VA joints examination in December 1992 showed 
pertinent findings regarding the back and right shoulder 
claims, and contains diagnoses of lumbar paravertebral 
myositis and right shoulder calcified peritendinitis by X-
rays.

The report of a March 1994 VA examination for PTSD indicates 
that the veteran was suspicious, tense and apprehensive; and 
he seemed basically depressed underneath.  The diagnosis was 
generalized anxiety disorder with depressive features.  The 
highest level of adaptive functioning was determined to be 
poor.

There are various VA medical records reflecting treatment 
from 1993 through March 1995 for different medical conditions 
and disorders, including psychiatric treatment during 
hospitalization in 1993 and 1995.

During a November 1995 VA mental disorders examination the 
veteran reported complaints of poor sleep, nightmares of 
experiences in Panama and in the Gulf, anxiety, inability to 
stand noises or people, irritability, explosive reactions, 
tension and progressive deterioration.  He complained of poor 
concentration.  On examination, he was alert and oriented 
times three.  His mood was depressed and anxious.  His affect 
was blunted.  His attention was good and concentration was 
fair.  His memory was fair.  His speech was clear and 
coherent.  He was not hallucinating, suicidal or homicidal.  
His insight and judgment were fair.  He exhibited fair 
impulse control.  The diagnosis was generalized anxiety 
disorder with depressive features, active, moderate.  The GAF 
score was 60.

During a November 1995 VA examination of the veteran's right 
shoulder disability, the veteran reported having crack sounds 
on moving the right shoulder, associated with pain in cold 
climate or raining days.  On examination there was no 
swelling or deformity of the right shoulder.  There was no 
medial, lateral, anterior or posterior instability and no 
crepitus of the right shoulder.  The veteran had tenderness 
to palpation on the right shoulder bicipital tendon and right 
rotator cuff tendon.  There was no muscle atrophy of all 
muscles of the right shoulder.  Muscle strength was 5/5 and 
normal.  Ranges of motion of the right shoulder included 
flexion and abduction of 180 degrees.  Extension and internal 
and external rotation were all 90 degrees.  The diagnosis was 
right shoulder peritendinitis.

During a November 1995 VA examination of the veteran's low 
back disability, the veteran reported having low back pain 
with radiation to the right leg on standing or sitting for a 
long time.  These symptoms were associated with occasional 
cramps on the posterior legs.  The examiner noted that a CT 
scan of the lumbar spine in March 1993 showed L4-L5 central 
disc herniation; and L5-S1 broad right paracentral disc 
protrusion with a small intraforaminal component inferiorly.  
On examination, there were no postural abnormalities or fixed 
deformities of the back.  There was tenderness to palpation 
with muscle spasm on lumbar paravertebral muscles.  The 
ranges of motion of the lumbar spine included forward flexion 
of 53 degrees; backward extension of 11 degrees; right and 
left lateral flexion of 10 degrees; and right and left 
rotation of 18 degrees.  There was exquisite pain objectively 
on all movements of the lumbar spine.  The veteran had very 
diminished patellar reflexes and Achilles reflexes +1, 
bilaterally.  He had diminished pinprick and smooth sensation 
on the right L5 dermatome of the foot.  He had weakness of 
the right ankle dorsiflexor muscle extensor hallux longus 
with muscle strength graded 4/5.  He had a positive straight 
leg raising and Lasegue sign in both legs.  There was no 
muscle atrophy of the lower extremities.  The diagnoses were 
L4-5, L5-S1 herniated nucleus pulposus by CT scan; and lumbar 
paravertebral myositis with a clinical right L5 
radiculopathy.  

The report of a March 1999 VA mental disorders examination 
indicates that the veteran was married and living with his 
wife and three children.  He was currently taking several 
medications for his psychiatric symptoms.  He reported 
complaints of anxiety and explosiveness.  On examination, the 
veteran was unshaved but otherwise with adequate personal 
hygiene.  He was very anxious, restless and verborrheic, but 
he was in contact with reality and aware of the interview 
situation.  He was not delusional, hallucinating or suicidal, 
but he did have aggressive ideas.  He spoke of his impulsive, 
and usually aggressive responses to situations that could be 
considered as simple.  He feared losing control and becoming 
physically aggressive at home.  He became cryful when 
describing a situation at home.  His affect was adequate and 
his mood was anxious, restless and also depressed.  He was 
oriented in person, place and time.  His memory was adequate 
and his intellectual functioning was average.  His judgment 
was maintained and insight was superficial.  The diagnosis 
was generalized anxiety disorder with depression.  The report 
recorded a GAF score of 45 to 50.

During an April 1999 VA spine examination the veteran 
indicated that at that time he had no low back pain.  He 
indicated that upon sitting for a long time, he would have 
numbness and cramps of the lower back and both posterior legs 
up to the thigh and knees.  He was taking medication with 
good pain control.  He reported that precipitating factors 
included doing sit ups, exercises requiring bending, sitting 
or standing for a long time, and playing basketball or 
volleyball.  Alleviating factors included medication and 
alternating between sitting and standing positions and 
stretching.  

On examination, the ranges of motion of the lumbar spine 
included forward flexion of 60 degrees; backward extension of 
25 degrees; and lateral flexions and rotations of 35 degrees.  
There was no objective evidence of painful motion on all 
movements of the lumbar spine.  There was objective evidence 
of mild lumbar paravertebral muscle spasm.  There was no 
objective evidence of weakness of the legs, with a normal 
muscle strength grade of 5/5.  There was mild tenderness to 
palpation on lumbar paravertebral muscles.  There were no 
postural abnormalities of the back and no fixed deformities.  
The veteran had mild lumbomuscle spasm.  He had a 1 cm muscle 
atrophy of the right thigh at the 15 cm suprapatellar area.  
He had a 2 cm muscle atrophy of the right calf at 12 cm 
infrapatellar area.  He had diminished knee and ankle jerk 
and a normal gait cycle.  The diagnosis was L4-L5 and L5-S1 
herniated nucleus pulposus.

During a December 1999 VA joints examination, the veteran 
indicated that his complaints generally included pain, 
weakness, stiffness, swelling, heat and redness, instability 
or giving way, locking, fatigability, lack of endurance.  He 
reported that he was unable to lift heavy objects and had 
frequent pain when performing household chores.  He reported 
complaints on the day of the examination of cracking and 
aching sharp pain at the right superior and anterior 
shoulder.  It was painful with elevation.  He complained of 
occasional locking of the right shoulder.  The pain was 
present only with movement.  He denied having numbness of the 
upper extremities or weakness.  The veteran reported that he 
had flare-ups of shoulder pain whenever he elevated his 
shoulder or performed circular motions at about shoulder 
height.  Precipitating factors included movement of the 
shoulder, shoulder elevation or abduction at 90 degrees, or 
circumduction movement.  Taking Trilisate alleviated 
symptoms.  The veteran reported that he was right handed.  

On examination, ranges of motion of the shoulder included 
flexion of 180 degrees, abduction of 180 degrees, internal 
and external rotation of 90 degrees, and extension of 40 
degrees.  Painful motion began on flexion and abduction at 90 
degrees.  The veteran had tenderness to palpation at the 
anterior right subacromial area of the right shoulder.  He 
had no atrophy of the shoulder musculature.  He had 
tenderness to palpation at the subacromial area.  No edema or 
effusion was found.  The veteran had a positive Hawkins test 
and impingement test.  Anteroposterior and superoinferior 
stability was good.  The veteran had a negative drop arm 
test.  There was no ankylosis of the shoulder.  The veteran 
had no signs of inflammatory arthritis.  Right shoulder X-
rays showed minimal degenerative changes of the 
acromioclavicular joint.  The diagnosis was right rotator 
cuff tendinitis; right acromioclavicular joint degenerative 
changes shown by X-ray; and right subdeltoid bursitis.

Psychiatric  Disorder

The veteran's service-connected generalized anxiety disorder 
with depression; panic disorder without agoraphobia, is rated 
under Diagnostic Code 9410, which is the diagnostic code for 
other and unspecified neurosis.  38 C.F.R. § 4.132, 
Diagnostic Code 9410 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9410 (2001).  The veteran's psychiatric disability 
could, alternatively, be rated under other pertinent 
Diagnostic Codes such as Diagnostic Code 9400 for generalized 
anxiety disorder or Diagnostic Code 9433 for dysthymic 
disorder.  The rating criteria under each of these codes are 
the same.  Id.  Evaluation of the same disability under 
various diagnoses is a violation of the prohibition against 
pyramiding as set forth in 38 C.F.R. § 4.14 (2001).  

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule, pertaining to mental disorders to ensure 
that current medical terminology and unambiguous criteria are 
used.  38 C.F.R. §§ 4.125 to 4.130 (2001).  The changes 
included redesignation of § 4.132 as § 4.130 and the revision 
of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R.

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
in May 1994.  The statement of the case, dated December 1994, 
and the October 1996 supplemental statement of the case, 
referred to the old regulations.  The RO evaluated the 
veteran's claim under new regulations in the May 1999 rating 
decision and November 2000 supplemental statement of the 
case.  The veteran was afforded an opportunity to comment on 
the RO's action and did not choose to do so.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the old, pre-November 1996 criteria, a 50 percent 
rating under 38 C.F.R. § 4.132, Diagnostic Code 9410 (1996) 
was assigned when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment. Id.  A 70 percent evaluation was warranted where 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id. A 100 percent evaluation was 
warranted (1) when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; (2) where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran was demonstrably 
unable to obtain or retain employment.  Id.

Under the revised schedular criteria, effective November 7, 
1996, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9410 
(2001), a 50 percent disability evaluation encompasses 
psychiatric disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9410 (2001).

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2001).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

The American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), 
indicates that a GAF score of 31 to 40 reflects some 
impairment in reality testing or communications or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood.  A GAF score of 41 to 
50 reflects serious symptoms or any serious impairment in 
social, occupational, or school functioning, such as no 
friends or unable to keep a job.  A GAF of 51 to 60 reflects 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, e.g., few friends, 
conflicts with peers or co-workers.

In the judgment of the Board, the level of disability 
demonstrated supports a finding that the veteran's 
psychiatric symptoms more nearly approximate the criteria 
required for a 70 percent evaluation.  A review of the entire 
medical evidence of record, which shows significantly severe 
psychiatric symptoms in the recent medical treatment records, 
in concert with findings from the recent VA psychiatric 
examination in March 1999, adequately support that finding.  

The March 1999 VA examination report concluded with a 
diagnosis of generalized anxiety disorder with depression, 
and the veteran's Global Assessment of Functioning (GAF) was 
indicated to be 45 to 50, indicating serious symptoms or 
impairment in functioning.  This indicates a worsening since 
the November 1995 VA examination when the GAF was 60.  
Moreover, the record overall shows that the veteran has 
undergone psychiatric treatment including hospitalization in 
1993 and in 1995; with associated treatment records showing 
current GAF scores ranging from 40 to 50, indicating major to 
serious impairment.  Again, the most recent evidence 
associated with the March 1999 examination shows a GAF score 
indicating serious symptoms, related to a diagnosis of 
generalized anxiety disorder with depression.

In terms of the regulatory criteria, the Board finds that the 
veteran's disability picture reflects the criteria under 
Diagnostic Code 9410 required to warrant a 70 percent 
evaluation.  In terms of the new criteria, the veteran's 
disability picture is productive of occupational and social 
impairment, with deficiencies in most areas, such as in this 
case, work, family relations, thinking or mood; and due to 
such symptoms as: panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

The evidence shows that the veteran's generalized anxiety 
disorder with depression, panic disorder without agoraphobia, 
is manifested by such reported symptoms as neglect of 
personal appearance, anxiety, restlessness and depression, 
fear of loss of control, impulsive and aggressive responses.  
The evidence indicates that the veteran has difficulty 
adapting to stressful circumstances.

In terms of the old criteria, the Board concludes that the 
veteran's disability picture due to his service-connected 
psychiatric disability is productive of a severely impaired 
ability to establish and maintain effective or favorable 
relationships with people, with severe impairment in the 
ability to obtain or retain employment due to the severity 
and persistence of his psychoneurotic symptoms.  Based on the 
foregoing, the Board concludes that the veteran meets the 
diagnostic criteria for a 70 percent rating under both the 
old and new criteria.  

The Board does not find, however, that the current medical 
record presents evidence of symptomatology that meets the 
schedular criteria for a rating in excess of 70 percent under 
either the old or new criteria.  The evidence shows that the 
veteran has serious relationship difficulties as described 
above, but he is married and lives with his wife and three 
children.  Although he has been hospitalized for psychiatric 
symptoms in 1993 and 1995, the most recent evidence, 
contained in the March 1999 VA mental disorders examination, 
does not show that the veteran's psychiatric  disorder is 
manifested by total occupational and social impairment, and 
has totally incapacitating psychoneurotic symptoms.  During 
that examination, his affect was adequate, he was oriented 
times three, his memory was adequate, and although unshaved, 
he was otherwise with adequate personal hygiene.  There was 
no evidence of symptoms such as indicated in the diagnostic 
criteria necessary for a 100 percent rating under either the 
old or new criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 
9410 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9410 (2001).  

Thus, based on the foregoing, the Board finds that the 
impairment resulting from the veteran's generalized anxiety 
disorder with depression, panic disorder without agoraphobia, 
more closely resembles the criteria for no more than a 70 
percent rating.

Low Back Disability

The veteran asserts that he has low back pain with radiation 
to the right leg, with numbness and cramps of the lower back 
and both legs, due to his service-connected L4-L5, L5-S1 
herniated nucleus pulposus by CT scan; lumbar paravertebral 
myositis with clinical right L5 radiculopathy.  He is rated 
as 40 percent disabling under Diagnostic Code  5293, for 
intervertebral disc syndrome.  Myositis should be rated on 
the limitation of motion of the affected part.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5021 (2001).

Regarding the veteran's low back and right shoulder claims, 
the United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board notes 
that under 38 C.F.R. § 4.40, the rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.45.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Moreover, it is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joints.  See 38 C.F.R. § 
4.59.

Under Diagnostic Code 5293, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.  A 60 percent 
disability evaluation is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  

The Board notes initially that there is no medical evidence 
or claim of ankylosis of the lumbar spine, or complete bony 
fixation (ankylosis) of the spine to warrant an increased 
evaluation under either 38 C.F.R. § 4.71a, Diagnostic Codes 
5289 or 5286, respectively.  There also is no evidence of a 
fracture of a vertebra with cord involvement or demonstrable 
deformity of a vertebral body as to warrant an increase under 
38 C.F.R. § 4.71a, Diagnostic Code 5285.

The Board notes also that it has considered the possibility 
of a rating in excess of 40 percent under other potentially 
applicable diagnostic codes.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The veteran is already assigned a 40 
percent evaluation, which is the highest rating allowed under 
Diagnostic Codes 5292 and 5295.  Consequently, evaluation of 
his low back disability for limitation of motion of the 
lumbar spine or lumbosacral strain under either of those 
Diagnostic Codes would not yield a higher evaluation for the 
veteran.

A review of the pertinent medical evidence reflects that the 
veteran's low back disability has produced symptoms, such as 
mild lumbar paravertebral muscle spasm, mild tenderness to 
palpation on lumbar paravertebral muscles, no postural 
abnormalities of the back or fixed deformities; and no 
objective evidence of painful motion or of weakness of the 
legs, with normal muscle strength graded as 5/5.  However, 
there is a 1 cm muscle atrophy of the right thigh and a 2 cm 
muscle atrophy of the right calf, with a diminished knee and 
ankle jerk and a normal gait cycle.  

On considering all objective evidence of record and the 
veteran's own statements, the Board finds that the veteran's 
low back disability is best characterized as severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  On that basis, the Board finds that 
pursuant to Diagnostic Code 5293, an increased rating in 
excess of 40 percent is not warranted for the veteran's low 
back disability.

There is no evidence of symptoms of intervertebral disc 
syndrome that would warrant a higher evaluation under 
Diagnostic Code 5293.  The clinical evidence during the most 
recent VA examination of April 1999 does not show objective 
evidence that motion of the lower back resulted in pain; and 
there is no objective evidence that the veteran's overall low 
back symptoms are reflective of a pronounced intervertebral 
disc syndrome; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  In this regard, while the 
veteran has experienced low back pain and mild muscle spasms, 
and has diminished knee and ankle jerk, he does not have an 
absent ankle jerk or other neurological deficits with little 
intermittent relief.  At his 1999 examination he indicated 
that he had no low back pain at that time.  Thus based on the 
foregoing, as such he does not more nearly meet the criteria 
for a 60 percent evaluation under Diagnostic Code 5293. See 
38 C.F.R. § 4.7.

The VA's General Counsel has determined that intervertebral 
disc syndrome involves loss of range of motion.  Therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under Diagnostic Code 5293.  See VAOPGCPREC 36-97 
(December 1997).  38 C.F.R. § 4.45 provides that the factors 
of disability regarding joints reside in reduction of their 
normal excursion of movements in different planes. Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

However, even considering the veteran's complaints of pain, 
the preponderance of the evidence is against a finding of 
more than severe intervertebral disc syndrome with severe, 
recurring attacks, with intermittent relief.  During the most 
recent examination in April 1999, again, the examiner found 
no objective evidence of painful motion on all movements of 
the lumbar spine.  Examination findings show that the veteran 
was able to forward flex to 60 degrees, backward extend to 25 
degrees, and lateral flexions and rotations were to 35 
degrees.  The reported findings as to range of motion do not 
show more than severe loss of motion, even when consideration 
is given to additional loss of motion due to pain, weakness, 
fatigue and incoordination.  

In conclusion, on reviewing the evidence of record, the Board 
does not find a basis for an increase in excess of 40 percent 
for the veteran's low back disability.  Based on the totality 
of the evidence as discussed above, the veteran's back 
disability does not show the criteria necessary for a higher 
evaluation under any of the relevant Diagnostic Codes.

Right Shoulder Disability

The RO has evaluated the veteran's right (major) shoulder 
disorder at the 10 percent rate under 38 C.F.R. § 4.71a, Code 
5003.  Arthritis established by X-ray findings is rated on 
the basis of limitation of motion of the joint involved.  
When there is some limitation of motion, which, however, 
would be rated noncompensable under a limitation-of-motion 
code, a 10 percent rating may be assigned for each major 
joint affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Codes 5003.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level; a 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

In this case, the veteran's right shoulder was most recently 
examined during the December 1999 VA examination.  The report 
of that examination disclosed a full range of active motion 
of the veteran's right shoulder.  Though motion was painful 
with flexion and abduction at 90 degrees, the range of motion 
was to 180 degrees with flexion and abduction.  Therefore, 
the evidence does not show a restriction of motion of such 
severity so as to warrant entitlement to an increased 
evaluation for the right shoulder disability based on 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.

The medical evidence does not show the presence of malunion 
of the humerus of the major upper extremity with moderate 
deformity; or any episodes of dislocation of the 
scapulohumeral joint of the right upper extremity.  
Therefore, an increase for other impairment of the humerus, 
including malunion or recurrent dislocation at the 
scapulohumeral joint, is not warranted under 38 C.F.R. § 
4.71a, Diagnostic Code 5202.  The medical evidence does not 
show the presence of impairment of the clavicle or scapula, 
with nonunion with loose movement, or dislocation or other 
impairment so as to warrant an increase under 38 C.F.R. § 
4.71a, Diagnostic Code 5203.

The veteran's complaints during the December 1999 VA 
examination included pain, weakness, stiffness, swelling, 
heat and redness, instability or giving away, locking, 
fatigability, and lack of endurance.  The veteran has 
complained of some aching and weakness involving his right 
shoulder which are considered functional impairments and have 
been considered by the Board in evaluating the degree of 
severity of the veteran's right shoulder disability.  The 
Board has considered the pertinent medical evidence, as 
discussed above, in relation with considerations for 
functional loss pursuant to DeLuca.  On examination in 
December 1999, although with pain at 90 degrees of flexion 
and abduction, the right shoulder exhibited a full range of 
motion.  No edema, effusion or atrophy of the shoulder 
musculature was found.  With due consideration for functional 
loss due to pain, weakness, fatigability, incoordination or 
pain on movement of the shoulder joint, the Board concludes 
that the veteran is already adequately compensated for the 
right shoulder disability under the applicable diagnostic 
code criteria.  Accordingly, an evidentiary basis has not 
been established to permit allowance of the veteran's claim 
for an increased rating for his right shoulder disability.

With respect to the three claims on appeal, based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claims for an increase in 
excess of that granted herein. 


ORDER

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 70 percent for 
generalized anxiety disorder with depression; panic disorder 
without agoraphobia, is granted.

Entitlement to an increased evaluation for L4-L5, L5-S1 
herniated nucleus pulposus by CT scan; lumbar paravertebral 
myositis with clinical right L5 radiculopathy, is denied.

Entitlement to an increased evaluation for right (major) 
shoulder calcified peritendinitis, is denied.


REMAND

A May 1993 rating decision denied service connection for a 
headaches disorder; and granted service connection for 
irritable bowel syndrome, moderate sized hiatal hernia, which 
was assigned a 10 percent evaluation effective from September 
1992. By RO letter issued in May 1993, the veteran was 
notified of this decision and of his appellate rights.  
Correspondence was received from the veteran in October 1993, 
which the Board finds may be reasonably construed as a notice 
of disagreement with the denial of service connection for a 
headaches disorder and with the initial rating assigned for 
the irritable bowel syndrome, moderate sized hiatal hernia.  
These issues have not been made the subject of a statement of 
the case.  Accordingly, while the Board does not have 
jurisdiction to decide these issues on the merits under the 
aforementioned guidance, the issues must be remanded to the 
RO for additional action.  See Manlincon, 12 Vet. App. 238.  

The Board notes further that with respect to the claim of a 
higher rating for irritable bowel syndrome, moderate sized 
hiatal hernia, since the veteran's notice of disagreement was 
with the initially assigned rating after the grant of service 
connection, the RO is required to consider the entire period 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the October 1993 
notice of disagreement, and as 
appropriate issue a Statement of the Case 
on the issues of entitlement to service 
connection for a headaches disorder, and 
entitlement to a higher rate for 
irritable bowel syndrome, moderate sized 
hiatal hernia.  With the promulgation of 
the Statement of the Case, the RO should 
inform the appellant that to complete the 
appellate process he should complete a 
timely substantive appeal (within 60 days 
of the date of notice of the Statement of 
the Case) and forward it to the RO.

Thereafter, if the veteran submits a timely substantive 
appeal on one or both of these issues, the case should be 
returned to the Board for further appellate consideration.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

